         Case 1:20-cv-04737-PGG Document 40 Filed 08/27/20 Page 1 of 2




VIA ELECTRONIC MAIL

August 21, 2020
                                                                            Our File No. 474-02
Hon. Paul G. Gardephe
United States District Judge
United States District Court for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

RE:    Jessica Denson v. Donald J. Trump for President, Inc. , No. 1:20-cv-04737-PGG
       (S.D.N.Y.)

Dear Judge Gardephe:

        My law firm represents Alva Johnson, a former employee of Donald J. Trump for President,
Inc. (“the Trump Campaign”). I have been following Ms. Denson’s lawsuit and felt it necessary to
correct a factual misstatement in the Trump Campaign’s Opposition to Plaintiff’s Motion for
Summary Judgment, Dkt. 34.

         The Trump Campaign states in its brief that “Ms. Johnson ha[s] no pending disputes with the
Campaign.” See Dkt. 34 at 4 fn.2. This statement is untrue. In fact, the Campaign sued Ms. Johnson
in the American Arbitration Association (“AAA”) on September 23, 2019 for allegedly violating the
Campaign’s form non-disclosure agreement (“form NDA”). The Trump Campaign alleges that
Ms. Johnson violated the form NDA—which is identical to the NDA that is at issue in the case before
you—when she and her attorneys made statements about her lawsuit, Alva Johnson v. Donald J. Trump
et al., No. 8:19-cv-00475 (M.D. Fla.). A copy of the Amended Statement of Claim and an Exhibit filed
with the Arbitrator identifying the alleged violations are enclosed. See Exs. 1-2.

       Contrary to the Campaign’s representation to the Court, the arbitration proceeding remains
pending with a hearing scheduled for May 2021.


                                                             Regards,




                                                             Hassan A. Zavareei
         Case 1:20-cv-04737-PGG Document 40 Filed 08/27/20 Page 2 of 2



                                    CERTIFICATE OF SERVICE

        I hereby certify that on August 21, 2020 I caused the foregoing document and exhibits thereto
to be served upon the interested parties as follows via first-class mail:

                  David A. Schulz                  Patrick McPartland
                  Joseph Slaughter                 Jared E. Blumetti
                  BALLARD SPAHR LLP                LAROCCA HORNIK
                  1675 Broadway, 19th Floor        ROSEN & GREENBERG
                  New York, NY 10019               LLP
                                                   40 Wall Street, 32nd Floor
                  David K. Bowles                  New York, New York 10005
                  BOWLES & JOHNSON
                  PLLC                             Counsel for Defendant
                  14 Wall Street, 20th Floor
                  New York, New York 10005

                  John Langford (JL-2367)
                  UNITED TO PROTECT
                  DEMOCRACY, INC.
                  555 W. 5th St.
                  Los Angeles, CA 90013

                  Brittany Williams
                  UNITED TO PROTECT
                  DEMOCRACY, INC.
                  1900 Market St., 8th Fl.
                  Philadelphia, PA 19103

                  Anne Tindall
                  UNITED TO PROTECT
                  DEMOCRACY, INC.
                  2020 Pennsylvania Ave. NW,
                  Suite # 163
                  Washington, DC 20006

                  Counsel for Plaintiff and the
                  Proposed Class


                                                      /s/ Hassan A. Zavareei_
                                                      Hassan A. Zavareei
